Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nicole Yvette Winston appeals the district court’s order denying her motion for reconsideration and for discovery filed in her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Winston v. Md. Dep’t. of Human Res., No. 1:16-cv-01795-JKB (D. Md. July 27, 2016). We deny Winston’s motion for transcript at government expense and dispense with oral argument-because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED